     Case 3:20-cv-00700-MMD-CLB Document 7 Filed 02/18/21 Page 1 of 2




1

2

3                               UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     THOMAS CURTIS,                                     Case No. 3:20-cv-00700-MMD-CLB
7                                         Plaintiff,                   ORDER
             v.
8
      PROGRESSIVE INS, et al.,
9
                                      Defendants.
10

11          Pro se Plaintiff Thomas Curtis brings this action under 42 U.S.C. § 1983. Before
12   the Court is the Report and Recommendation (“R&R” or “Recommendation”) of United
13   States Magistrate Judge Carla L. Baldwin (ECF No. 5), recommending the Court grant
14   Plaintiff’s application to proceed in forma pauperis (“IFP Application”), but dismiss his
15   Complaint in its entirety, with prejudice. Plaintiff had until February 11, 2021 to file an
16   objection. To date, no objection to the R&R has been filed.1 For this reason, and as
17   explained below, the Court adopts the R&R, and will dismiss this case.
18          The Court “may accept, reject, or modify, in whole or in part, the findings or
19   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
20   fails to object to a magistrate judge’s recommendation, the Court is not required to
21   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
22   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
23   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
24   recommendations is required if, but only if, one or both parties file objections to the
25
            1There is a notation on the docket indicating that the R&R was returned to the Clerk
26   of Court because Plaintiff no longer resides at the address he provided. (ECF No. 6.)
     However, LR IA 3-1 requires a pro se litigant like Plaintiff to immediately file with the Court
27
     a written change of address notification whenever his address changes, and warns him
28   that the Court may dismiss his case if he does not. See id. Thus, the Court will proceed
     with reviewing and adopting the R&R now.
     Case 3:20-cv-00700-MMD-CLB Document 7 Filed 02/18/21 Page 2 of 2




1    findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory

2    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

3    clear error on the face of the record in order to accept the recommendation.”).

4            Because there is no objection, the Court need not conduct de novo review, and is

5    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin first recommends

6    granting Plaintiff’s IFP Application because her review of it indicates he cannot pay the

7    filing fee. (ECF No. 5 at 2.) Judge Baldwin then recommends dismissing Plaintiff’s

8    Complaint because it does not satisfy the Fed. R. Civ. P. 8(a)(2) pleading standard. (Id.

9    at 3-4.) Judge Baldwin alternatively recommends dismissing Plaintiff’s Complaint

10   because he attempts to bring claims under 42 U.S.C. § 1983 against private parties, and

11   thus fails to state a claim upon which relief can be granted. (Id. at 4-5.) The Court agrees

12   with Judge Baldwin. Having reviewed the R&R and the record in this case, the Court will

13   adopt the R&R in full.

14           It is therefore ordered that Judge Baldwin’s Report and Recommendation (ECF

15   No. 5) is accepted and adopted in full.

16           It is further ordered that Plaintiff’s application to proceed in forma pauperis (ECF

17   No. 1) is granted.

18           The Clerk of Court is directed to file Plaintiff’s Complaint (ECF No. 1-1).

19           It is further ordered that Plaintiff’s Complaint (ECF No. 1-1) is dismissed, in its

20   entirety, with prejudice.

21           The Clerk of Court is further directed to enter judgment accordingly and close this

22   case.

23           DATED THIS 18th Day of February 2021.

24

25
26                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
27

28
                                                   2
